FILED
                             NOT FOR PUBLICATION                            MAR 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MISAK MANASERYAN,                                 No. 09-73851

               Petitioner,                        Agency No. A096-345-354

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Misak Manaseryan, a native of Iran and citizen of Armenia, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum, withholding

of removal, and protection under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence,

Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir. 1999), and we deny in part

and dismiss in part the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Manaseryan’s inability to adequately explain his job functions at the

nuclear power plant at which he allegedly worked, see id. at 1153 (approving

agency’s finding that an applicant’s testimony was suspicious given its lack of

specificity), and based on Manaseryan’s failure to provide corroboration after

being given an opportunity to do so, see Chebchoub v. INS, 257 F.3d 1038,

1044-45 (9th Cir. 2001). In the absence of credible testimony, Manaseryan’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

      Because Manaseryan’s CAT claim is based on the same testimony found to

be not credible, and he does not point to any other evidence that shows it is more

likely than not that he will be tortured if returned to Armenia, his CAT claim also

fails. See id. at 1156-57.

      Finally, to the extent Manaseryan raises translation or transcription issues

related to his hearing, we lack jurisdiction to review his claim because Manaseryan




                                           2                                   09-73851
did not exhaust it before the agency. See Barron v. Ashcroft, 358 F.3d 674, 678

(9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  09-73851